Citation Nr: 0627705	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  97-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for additional disability due to ptosis of 
the left upper eyelid resulting from Department of Veterans 
Affairs (VA) surgical treatment in December 1994, July 1995, 
and August 1995.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision in which the VA Regional 
Office (RO) denied the benefit sought on appeal.  The veteran 
perfected an appeal of that decision.


FINDING OF FACT

The VA surgical treatment in December 1994, July 1995, and 
August 1995 did not result in additional disability due to 
ptosis of the left upper eyelid, in that the ptosis was a 
virtually lifelong condition that did not increase in 
severity as a result of the surgery.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation benefits for 
additional disability due to ptosis of the left upper eyelid 
caused by the December 1994, July 1995, and August 1995 
surgery are not met.  38 U.S.C.A. § 1151 (West 1991); 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.358 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION
Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

According to the law in effect when the veteran claimed 
entitlement to compensation benefits in January 1997, 
compensation benefits were payable if he suffered an injury 
as the result of VA medical or surgical treatment that 
resulted in additional disability.  In determining whether 
any additional disability resulted from a treatment-related 
injury, his physical condition immediately prior to the 
treatment would be compared to his physical condition 
thereafter.  Compensation was not payable for the continuance 
or natural progress of an injury for which the treatment was 
authorized.  38 U.S.C.A. § 1151 (West 1991), 38 C.F.R. 
§ 3.358 (1996).

The evidence shows that in December 1994, July 1995, and 
August 1995 the veteran underwent surgery for the correction 
of a ptosis of the left upper eyelid.  He contends that he is 
entitled to compensation benefits because, rather than 
correcting the existing ptosis, the surgery resulted in an 
increase in the severity of the disorder.  For the reasons 
shown below the Board finds that the referenced surgery did 
not result in any additional disability due to the ptosis of 
the left upper eyelid.

According to the medical evidence, the veteran has suffered 
from amblyopia and strabismus in the left eye with ptosis of 
the left upper eyelid since at least the age of two years, 
which is probably congenital.  The amblyopia resulted in 
blindness in the left eye, in that he reported being unable 
to see with the left eye since he was two years old.  
Optometric examinations as early as January 1947 showed 
corrected visual acuity in the left eye of 20/200.  Although 
his representative has asserted that the eye surgery in 
December 1994 caused the loss of visual acuity in the left 
eye, the medical evidence indicates that the visual acuity 
has been no better than 20/400 since at least October 1980, 
and has been measured as 20/300 or 20/400 since then.  The 
representative's assertions are, therefore, without merit.

The veteran contends that the increase in disability due to 
the surgery is primarily cosmetic, in that the additional 
droop of the left eyelid affected his appearance.  He 
presented statements from his daughter and a friend 
indicating that, prior to the 1994 and 1995 surgery, the left 
upper eyelid drooped only when he was very tired, and that it 
drooped more often and to a greater degree after the surgery.  
He testified in June 1999 that prior to the surgery the left 
eye looked the same as the right, except when he was very 
tired.  He also testified that following the December 1994 
surgery the left eye was nearly closed due to the ptosis for 
six months.

The medical evidence documents the ptosis in the left eyelid 
since at least December 1958.  A photographic taken in 1962, 
when the veteran was working as a professional wrestler, 
shows the left eye to appear to be nearly closed.  Multiple 
examinations prior to 1994 revealed the ptosis in the left 
eyelid.  When examined in October 1994, at 9:45 am, 
examination revealed a palpebral fissure (PA) in the left eye 
of four millimeters, compared to seven millimeters on the 
right.  For these reasons the lay evidence of the left eye 
drooping only when the veteran was fatigued is not credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Examination of the left eye in January 1995, following the 
December 1994 surgery to repair the ptosis, showed an 
aperture of the left upper eyelid of 2.5 millimeters, which 
was worse than that shown in October 1994.  Additional 
surgery in July and August 1995, however, corrected the 
defect so that examination in October 1995 showed an aperture 
of 4.0 millimeters, the same as that shown in October 1994.

The RO obtained a medical opinion in August 1997 regarding 
the claimed increase in the severity of the ptosis following 
the 1994 and 1995 surgery.  The physician stated that he had 
reviewed the pre-operative measurements of the left eye and 
post-operative photographs, and found that there was no 
increase in the ptosis following the surgery.  

The Board obtained a medical opinion from an ophthalmologist 
with the Veterans Health Administration (VHA) in August 2006.  
In response to the Board's question as to whether the 
December 1994, July 1995, and August 1995 surgery resulted in 
additional left eye disability, the physician responded 
negatively.  The physician referenced a photograph taken in 
1997 and compared that to the photograph taken in 1962, and 
found that the ptosis was no worse and could be slightly 
better.  

The veteran also contends that he is entitled to compensation 
benefits because he was shown to have superficial punctate 
keratitis (SPK) following the surgeries in 1994 and 1995.  
The VHA ophthalmologist in August 2006 stated that SPK is a 
generic term for roughness of the corneal surface of the eye 
that is often related to dry eye.  The medical evidence shows 
that the veteran was suffering from dry eye on the left prior 
to the December 1994 surgery.  Although inability to 
completely close an eye is a risk of lid surgery, the 
ophthalmologist found that that did not occur in the 
veteran's case.  The ophthalmologist noted that the veteran 
had had a poorly functioning left eyelid his entire life, and 
that it would not be surprising to find evidence of SPK in 
that eye.  He found no evidence indicating that the lid 
surgery had caused the SPK.  

The opinions provided by the VHA ophthalmologist were based 
on review of the evidence in the claims file, and included an 
analysis of the relevant evidence.  For these reasons the 
Board finds that the medical opinions are highly probative.  
There is no medical evidence of record refuting those 
opinions.  The veteran's assertion that the surgery caused an 
increase in the left eye disability is not probative because 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds, therefore, that the veteran did not 
suffer an injury as the result of the VA surgical treatment 
in December 1994, July 1995, and August 1995 that resulted in 
additional disability to the left eye.  For that reason the 
criteria for an award of compensation benefits pursuant to 
38 U.S.C.A. § 1151 are not met, and the preponderance of the 
evidence is against the claim of entitlement to such 
benefits.  See Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001) (the benefit of the doubt rule in 38 
U.S.C.A. § 5107(b) is not applicable if the Board has found 
that the preponderance of the evidence is against the claim).


Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 in June 
2001.  In that notice the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) 
(2005).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to compensation benefits has 
been denied, any question regarding the assigned rating 
and/or effective date is moot and any deficiency in the 
content of the notice is not prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, and VA has 
obtained two medical opinions regarding the merits of his 
claim.  The veteran has not indicated the existence of any 
other evidence that is relevant to his claim; as such, all 
relevant data has been obtained for determining the merits of 
his claim and no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).


ORDER

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability due to ptosis of 
the left upper eyelid resulting from VA surgical treatment in 
December 1994, July 1995, and August 1995 is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


